        Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 1 of 16 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

THOMAS STAHNKE,                                    )
                                                   )
                   Plaintiff,                      )
v.                                                 )    NO.
                                                   )
ET TRANSPORT and PATRASCU SORIN,                   )
                                                   )    JURY DEMANDED
                   Defendants.                     )
                                                   )

                                      NOTICE OF REMOVAL

TO:      The United States District Court for the Northern District of Illinois.

         Plaintiff’s Counsel:    Matthew A. Passen
                                 Passen & Powell
                                 One East Wacker Drive, Suite 1750
                                 Chicago, IL 60601
                                 P: (312) 527-4500
                                 mpassan@passenlaw.com

         NOW COMES Defendant, PATRASCU SORIN, by his attorneys, LEWIS BRISBOIS

BISGAARD & SMITH LLP, and pursuant to 28 U.S.C. §1441, 28 U.S.C. §1446, and 28 U.S.C. §

1332, hereby files its Notice of Removal of this cause to the United States District Court for the

Northern District of Illinois, from the Circuit Court of Cook County, Illinois, and respectfully states:

         1.        On October 8, 2019, Plaintiff filed an action in the Circuit Court of Cook County,

Illinois, entitled Thomas Stahnke v. ET Transport and Patrascu Sorin, Case No. 2019 L 011069.

(See Complaint, attached as Ex. A.) Defendant, Patrascu Sorin, in said action now files this Notice of

Removal. Upon receiving a file-marked copy thereof, Defendant will serve this Notice of Removal

upon Plaintiff as well as file a copy of this Notice of Removal with the Clerk of the Circuit Court of

Cook County, Illinois.




4845-7318-9556.1
        Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 2 of 16 PageID #:2




         2.        A summons and copy of the Complaint was served on Patrascu Sorin on January 7,

2020. Accordingly, this Notice of Removal is timely filed within the 30 day deadline.

         3.        Plaintiff is a citizen of the state of Illinois and currently resides and has resided in

Illinois.

         4.        Patrascu Sorin is a citizen of Canada and currently resides and has resided in Ontario

Canada. (See Request for Service Abroad of Judicial or Extrajudicial Documents, attached as Ex. B.)

         5.        Based upon information and belief, Defendant 2063940 Ontario Inc d/b/a ET

Transport (“ET Transport”) has not yet been served with a summons or a complaint in the

underlying Cook County matter. However, ET Transport is a Canadian corporation. Its principal

place of business is located in the Province of Ontario, with its headquarters located at 500

Creditstone Road, Concord, Ontario L4K 3Z3725. Therefore, ET Transport is a citizen of Ontario,

Canada. Once served, ET Transport will be represented by the same defense counsel as Mr. Sorin.

The undersigned counsel for Mr. Sorin has confirmed that ET Transport supports removal of this

case to this federal court.

         6.        The Complaint alleges that Plaintiff suffered personal injury when his vehicle

collided with a tractor trailer driven by Patrascu Sorin and owned by ET Transport.

         7.        The Defendant’s counsel herein has a good faith belief that the amount in controversy

in this cause exceeds $75,000.00. Plaintiff alleges that he sustained injuries of a personal and

pecuniary nature that exceed the jurisdictional minimum of the Law Division of the Circuit Court of

Cook County. Plaintiff has demanded judgment in excess of $50,000.00. Moreover, based on the

allegations in the Complaint, Plaintiff is claiming he sustained permanent and severe personal

injuries; incurred and will incur ambulance, hospital, diagnostic, therapeutic, pharmaceutical, and

other medical expenses; suffered and will suffer physical pain and suffering, emotional distress, loss




4845-7318-9556.1
        Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 3 of 16 PageID #:3




of normal life, loss of earnings; and sustained other injuries and damages of a personal and pecuniary

nature. In addition, Defendant’s counsel spoke to Plaintiff’s counsel who stated that he could not

assure counsel that Plaintiff would be seeking $75,000.00 or less in damages.

         8.        Because this controversy is entirely between citizens of different states diverse from

the Plaintiff and the forum, and the amount in controversy exceeds $75,000, Defendant desires to

remove said cause from the Circuit Court of Cook County, Illinois to the United States District Court

for the Northern District of Illinois based on diversity jurisdiction.

         WHEREFORE, Defendant, Patrascu Sorin, respectfully request that this case proceed before

the United States District Court for the Northern District of Illinois as an action properly removed.



                                                  Respectfully submitted,

                                                  /s/ Scott C. Bentivenga
                                                  Scott C. Bentivenga (ARDC No. 6198298)
                                                  Robert F. Kunkel (ARDC No. 6300269)
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                  550 West Adams Street, Suite 300
                                                  Chicago, Illinois 60661
                                                  P: (312) 345-1718
                                                  F: (312) 345-1778
                                                  Scott.Bentivenga@lewisbrisbios.com
                                                  Robert.Kunkel@lewisbrisbios.com




4845-7318-9556.1
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 4 of 16 PageID #:4




                                                               EXHIBIT A
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 5 of 16 PageID #:5
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 6 of 16 PageID #:6
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 7 of 16 PageID #:7
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 8 of 16 PageID #:8
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 9 of 16 PageID #:9
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 10 of 16 PageID #:10




                                                      EXHIBIT B
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 11 of 16 PageID #:11
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 12 of 16 PageID #:12
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 13 of 16 PageID #:13
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 14 of 16 PageID #:14
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 15 of 16 PageID #:15
Case: 1:20-cv-00873 Document #: 1 Filed: 02/06/20 Page 16 of 16 PageID #:16
